Blandford, J.
Delivery of a deed is essential to the conveyance of title thereby. Where it was shown that a deed w-as made and that the granter said that the land belonged to the grantee; but it was proved that the deed never was recorded, and was found by the grantee among the papers of the grantor after his death, there was no sufficient evidence of delivery, and a verdict finding against a title set up under such a deed was right. Ross, administrator, vs. Campbell, et al., (September term, 1884)
Judgment affirmed.